Case: 15-15041    Date Filed: 05/25/2016   Page: 1 of 3


                                                           [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT

                         ________________________

                               No. 15-15041
                           Non-Argument Calendar
                         ________________________

                      D.C. Docket No. 5:12-cv-00497-LJA



JEREMY D. EVERIDGE,

                                                             Plaintiff - Appellant,

versus



WELLS FARGO BANK NATIONAL ASSOCIATION,
in its Individual Capacity and as a Successor by Merger to Wells Fargo Home
Mortgage, Inc.,
FEDERAL NATIONAL MORTGAGE ASSOCIATION,

                                                          Defendants - Appellees.
                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                        ________________________

                                (May 25, 2016)
              Case: 15-15041     Date Filed: 05/25/2016    Page: 2 of 3


Before TJOFLAT, WILSON and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:

      Jeremy D. Everidge appeals the district court’s dismissal of his various state

law claims against Wells Fargo and the Federal National Mortgage Association

(Fannie Mae). Everidge brought a diversity action in district court against Wells

Fargo and Fannie Mae, alleging, inter alia, fraudulent misrepresentation, breach of

contract, wrongful foreclosure, breach of the implied covenant of good faith and

fair dealing, and intentional infliction of emotional distress. The court granted

summary judgment to Wells Fargo on all of Everidge’s claims against it.

Moreover, after denying Everidge’s requests to amend his complaint to include

additional allegations against Fannie Mae, the court dismissed on the pleadings

Everidge’s claims against Fannie Mae.

      On appeal, Everidge argues that the district court erred in granting summary

judgment on his claims that Wells Fargo (1) made fraudulent representations to

him about insurance proceeds and a loan modification contract; (2) breached a loan

modification contract; (3) violated the terms of his security deed; (4) wrongfully

foreclosed his property; (5) failed to exercise good faith and fair dealing in

carrying out its contractual obligations as the servicer of his mortgage loan; and (6)

intentionally inflicted emotional distress on him. Everidge also claims that the




                                           2
              Case: 15-15041     Date Filed: 05/25/2016   Page: 3 of 3


district court erred by denying his requests to amend his complaint to include

additional allegations against Fannie Mae.

      After careful consideration of the record and the parties’ briefs, we find no

reversible error as to any of the issues raised by Everidge. For substantially the

same reasons given by the thorough opinion of the district court, we conclude that

the court properly dismissed all of Everidge’s claims and appropriately denied his

requests to amend his complaint. See Everidge v. Wells Fargo Bank, No. 12-00497

(M.D. Ga. Sept. 29, 2015).

      AFFIRMED.




                                          3